Per Curiam:
This is an appeal by plaintiff from an order striking out four clauses in an order for the examination of the defendant before trial. *888The circumstances oí the case are peculiar, and it is not easy to see how plaintiff can maintain his cause of action, if it be meritorious, without obtaining the evidence he seeks to extract from his adversary. That he might obtain it from some other witness is not an answer to his application to examine the defendant. In our opinion the original order was right and should not have been modified. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.